Citation Nr: 0103111	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-33 564	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for psychoneurosis, 
neurasthenia, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The appellant served on active duty from April 1952 to March 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In an October 19, 1998 decision, the Board denied entitlement 
to a rating in excess of 50 percent for a psychoneurosis, 
neurasthenia, and denied entitlement to a total rating for 
compensation purposes based upon unemployability due to 
service-connected disabilities.  The veteran appealed the 
case to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  

In a single-judge order, dated August 1, 2000, the Court 
affirmed the Board's October 1998 decision.  On August 21, 
2000, the appellant's attorney filed a motion for 
reconsideration or, in the alternative, for a panel decision.  
Prior to a ruling on the motion, however, the appellant's 
attorney notified the Court on September 5, 2000, that he had 
been informed on August 23, 2000, that the appellant had died 
on August 18, 2000.  The attorney filed a motion to withdraw 
the motion for reconsideration of the August 1, 2000 Court 
order.

In an order dated September 25, 2000, the Court granted the 
motion to withdraw the motion for reconsideration, withdrew 
its August 1, 2000 order, and vacated the Board's October 19, 
1998 decision.


FINDINGS OF FACT

1.  In September 2000, the Court vacated the October 1998 
Board decision.

2.  In January 2001, the RO faxed the Board a copy of the 
appellant's Certificate of Death.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	                                              WAYNE M. 
BRAEUER
	Member, Board of Veterans' Appeals

 


